Case 19-19954-RAM Doci1 Filed 07/26/19 Page 1 of 56

Fill in this information to identify your case:

 

United States Bankruptcy Court for the: i

Southern District of Florida

Case number (ifknowny: Chapter you are filing under:
Chapter 7
UC) Chapter 11
QO] Chapter 42 a
O) Chapter 13 | CL] Check if this is an

| amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12118

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called'a
joint case—and in joint cases, these forms use you to-ask for information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car, When information ts needed about the spouses Separatsly, the form uses Debtor 7 and
Debtor 2'to distinguish between them. In joint cases, one of the spouses must report information,as Debtor 7 and the other as Debtor 2. The
same person must. be Debtor 7 in all of the forms.

Be.as complete ‘and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known): Answer every question,

Er identify Yourself

4. Your full name

 

About Debtor 1; About Debtor 2 (Spouse Only in a Joint Case}: |

Write the name that ison YOUr — Datricig
government-issued picture
identification (for example,
your driver's license or

passport). Middle name Middle name

Bring your picture Echemendia

identification to your meeting =: Last name Last name
with fhe trustee.

 

 

Firstname First name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr, dr. il, II) Suffix (Sr., Jr. Il, Il)

2, All other names you Patricia
have used in the last 8 First name Firstname
years Amor
Include your married or Middle:name Middle name
maiden names. Echemendia Puron

Last name Last name
N/A

First name First name
Middle name ‘Middle name
Last name Last name.

3. Only the last 4 digits of
your Social Security ~ mw 0 3 3 _8 OOK Oh
number or federal OR OR
Individual Taxpayer
Identification number xx - xX -_ 9x - oe -_

(ITIN)

 

igus. Tiss me suse

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 2 of 56

 

 

 

   

Debtor 1 Patricia Echemendia Gase ‘number (if known)
Fitst Name: Middle ame Last Name -
About Debtor 1: ‘About Debtor:2 (Spouse Only inja Joint:Case); |

4. Ary business names
and Employer
Identification Numbers
(EIN) you have used In

J | have not used any business names or EINs.

C) | have not used any business names or EINs.

 

the last 8 years Business name

Include trade names and

Business name:

 

doing business as nam ——
9 a hames Business name

EN

 

Business name

 

isis oem

 

5. Where you live

14350 SW 156 St

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Miami FL 33177

City State ZIP Code City State ZIP Code
Miami Dade

County County

If your mailing address is different from the one
above; fill it in here, Note that the court will send
any notices:to you at this:mailing address

If Debtor 2's mailing address is different from
yours; fill itin here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

N/A

Number Street Number Street

P.O, Box P.O. Box.

City State ZIP Code City State ZIP Code
6. Why you are choosing Check ane: Check one:

this district to file for

bankrupicy WZ Over the last 180 days before filing this petition.

| have lived in this district longer than in any
other district.

U1 | nave another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

L] over the last 180 days. before filing this petition,
| have lived in this district longer than in any
other district.

(1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Debtor?

Case 19-19954-RAM Doci_ Filed 07/26/19 Page 3 of 56

Patricia

First Name

Middle Name:

Echemendia

Last Namie

| Part 2: Tell the Court About Your Bankruptcy Case

Tt.

‘10.

Case number (ifknowa)

 

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last'8 years?

Are any bankruptcy
cases pending or being
filed by a:spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

. Do you rent your

residence?

Official Form 101

Check one, (For a brief description of each, see Notice Rei
for Bankruptcy (Form 2010)). Also,

Wi Chapter 7

(2) Chapter 14
QO) Chapter 12
C] Chapter 13

L) I will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more-details about how you may pay. Typically, if you are paying the fee

yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

QO I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

quired by 11 U.S.C, § 342(b) for Individuals Filing
go tothe top of page 1 and check the appropriate box,

a request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and yOu are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file:it with ‘your petition.

MW No
Cl Yes.

i No
CD Yes.

Uno.
WW ves.

 

 

District When

MM/ DO YYYY
District When

MM/ DDVYYYY
District When

MM/ DD/YYYY
Debtor
District When

MM/DD /YYYY
Debtor
District When

MM /DD/ Y¥YYY
Go to line 12.

Has your landlord obtained an eviction judgment against you and do:you want to stay in your

residence?
W No. Go to line 12.

Case number

Case:number

Case number

Relationship to you

Gase number, if known.

Relationship to you

Case number, if known

 

Q) Yes. Fill out Jnitial Statement About an Eviction Judgment Against You (Form 101A) and file it with

this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 4 of 56

Debtor 4 Patricia Echemendia Case number (ifknown)

 

First Name: Middle Name Last Name

eS Report About Any Businesses You Own as a Sole Proprietor

 

iz. Are you a sole proprietor (QZ No. Go to Part 4,
of any Tull- or part-time
business? C] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual. and is\nota
separate legal entity such as

a comoraiian, partnership, or —— Size

 

Name.of business, if any

 

Ifyou have:more than ane
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 104(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C1 Stockbroker (as defined in 11 U.S.C. § 104(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

L] None of the above

13. Are you filing under Ifyou are filing under Chapter 11, the court must Know whether you are.a small business debtor so that it
Chapter 11 of the can. set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are youa small business 39 of these documents do not exist, follow the procedure in. 11 U.S.C. § 1116(1)(B).
qebtor? os W No. |amnot filing urider Chapter 11.

For a definition af small
business debtor, see QJ No. |.am filing under Chapter 17, but | am NOT a smail business debtor according to the definition in
11U.S.C. § 101(51D). the Bankruptcy Code.

C] Yes..| am filing under Chapter 11 and | am a:small business debtor according to the definition in the
Bankruptey Code,

FREE ccvor if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany (J No
property that poses or is
alleged to pose athreat 1 Yes. Whatis the hazard?

 

of imminent and
identifiable. hazard to

 

public health or safety?
Ordo you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
Forexample, do. you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptey page'4
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 5 of 56

Debtor 4 Patricia

First Name Middle Name

Echemendia

Last'Name

Case number (ir xnowny

 

 

tg eee Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
Teceive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 4:

You must check one:

Mi received a briefing from an approved credit
counseling agency within the 180 days before'l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach’a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not'have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the. certificate and payment
plan, if any.

CD | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what.efforts: you made to obtain the briefing, why
you were:unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your'case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
Still receive a briefing within 30 days affer you file.
You must file a cértificate from the approved
agency; along with:a copy of the payment plan you
developed, if any. If you do not do'so, your case
may’ be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ |.am not required to receive a briefing about
credit counseling because of:

CJ Incapacity, | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl) Disability. My physical disability causes me
to be unable fo participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Cd Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receivé a
briefing about credit: counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only. in a Joint Gase):

You must check one:

C1 | received a briefing from an approved credit
counseling agency within the 180 days before:|
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the cettificate and the payment
plan, if any, that-you developed with the agency,

C] | received a briefing froman approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion,

Within 14 days after you file this bankruptey petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask fora 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were: unable to obtain it before you filed for
bankruptcy. and what exigent circumstances
required you to file this case.

Your \casé may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

lf the court is satisfied with your reasons, you must
still'receive-a briefing within 30 days after you file.
You mustfile a certificate fromthe approved
agency, along with a copy of the payment plan you
developed, if any. Ifyou do not do'so, your case
may be dismissed.

Any extension of the:30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

1 | am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illméss or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q1 Disability. My physical disability causes me
to. be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried fo da'so.

) Active duty. | am currently on active military
duty In a military combat zone.

If you believe you are not required to.receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptey page
Case 19-19954-RAM Doci_ Filed 07/26/19 Page 6 of 56

Patricia

First Name

Debtor 1
Middle Name

Echemendia

Last Name

icles Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17, Are you filing under
Chapter 7?

Case number (if known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)

as “incurred by an individual primarily for a personal, family, or household purpose.”

U1 No. Go to line 16b.
Yes. Go to line 17:

16b, Are your debts primarily business debts? Business debts:are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
UO Yes. Go to'line 17,

16c: State the type of debts you owe that are not:consumer debts or business debts.

 

 

 

C) No. |am not filing under Chapter 7. Go to line 18.

Do you estimate that after W Yes. am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to urisecured. creditors?

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured Creditors?

is. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

 

 

Q) $10,000,001-$50 million
CI $50,000,001-$100 million
QC) $100,000,001-$500. million

(2 $50,001-$100,000
1 $100,001-$500,000
C) $500,001-$4 million

U1 $1,000,001-$10 million

C1 $10,000,001-$50 million
LJ $50,000.004-$100 million
L) $100;000,001-$500 million

C) $0-$50,000
 $50,001-$400,000
O) $100,001-$500,000
UO $500,001-91 million

ww No
L) Yes
4-49 U) +,000-5,000 C) 25,001-50,000
OU 50-99 U) §,001-10,000 Q) 50,001-100,000
LY 100-199 QO} 10;001-25,000 CI More than 100,000
U200-999 _
Wi $0-$50,000 CJ $1,000,001-$10 million CJ $500,000,001-$1 billion

C1 $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
C1 More than $50’ billion

Q $500,000,001-$1 billion

LY $1,000,000;001-$10 billion
UO $10,000,000,001-$50 billion
Q) More thar $50 billion

| have-examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7,1 am aware that! may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11. United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7,

Ifno attorney represents me and | did not pay or agree to pay someone whois not an attorney to help me fill out
this document, | have-obtained and read the:notice required by’ 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

liunderstand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptey case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C, §§ 152, 1341, 1519, and 3571.

x /s/ Patricia Echemendia x“

 

 

Signature of Debtor 1

Executed on OT / +4/ oY

MM 7 DD ‘/YYYY

a — oe 2 oe ae Se

Voluntary Petition for Individuals Filing for Bankruptcy

Executed on

Signature of Debtor 2

MM .# DD 1YYYY

‘2 cai naa mais

  

page 6
Case 19-19954-RAM Doci1_ Filed 07/26/19 Page 7 of 56

Debtor 4 Patricia Echemendia Case number qrnnavn)

First Name Middle Name: Lasf Name

she pat oor a . ~ su me

|, the attorney for the debtor(s) namediin this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered tothe debtor(s)
the notice required by 11 U.S.C, § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented knowledge after an inquiry thatthe information in the schedules filed with the petition is incorrect,

by an attorney, you do not
need to file this page.

For your attorney, if you are
represented by one

% is/ Jose Fuentes Date OT/p6/ hei4
Signature of Attorney for Debtor MM / DD /YYYY

Jose Fuentes
Printed name

Fuentes Law Firm, P.A
Firm name

8900 Sw 107 Ave

Number Street

 

 

Suite 210
Miami FL 33176
City State ZIP Code

Contact phone @ 86) 953-6097

0105143

Bar number

Emailaddress INfo@thefuentesiawfirm.com

FL

State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page’7
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 8 of 56

Fill in this information to identify your:case:

Debtor 1 Patricia Echemendia
First Name Middle. Name Last Name

Debtor 2
(Spouse, if filing) FirstName Middle Name Last Name

 

 

United States Bankruptcy Court for the: Southern District of Florida

Case number Q] Check if this is an
{if known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

EEE summarize Your Assets

Yourassets.
Value of what you own
1. Sehedule A/B: Property (Official Form 106A/B)

 

ta, Copy line 55, Total real estate, from SCHEQUIC AUB oecsccccsecccesssccsscsocess. Seurensqtensenssngeneematusevacessessuesssvtnastieveeavursveossiite, dooce si,
1b. Copy line 62, Total personal property. from SCHEQUIC ALB iscvccc.ccccccscsscsscseccossscoscsssescesecosscsseccocscceez seasavvussscesersnrees eceseeusees $ 2,686.72
1s: Gapy line 63, Total of all property on Schedule. A/B ............. seteratnecenenssaneessvensseaesesssessatssscesactasndithitysvacvessaevevateaceacancesneceuses 5 2,686.72

 

 

 

Ee Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 06D) 0.00
2a. Copy the total you listed in Column.A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D se

3. Schedule E/F: Creditors: Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured Claims) from line 6e of Schedule E/F : #_____Asy

3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVP... cscsseee +s 72,140.57

 

 

 

 

 

Your total liabilities $ 72,140.57

EET summarize Your Income and Expenses
4, Schedule |: Your Income (Official Form 1061) 2 032.66
Copy your combined monthly income from line 12°Of SCHEGUE 1 ..ccs2c.e:s22%-0.ceiccssnsasessasssecsvecesucsusssesvssssusapsascetssesecevcesceseecce s__“mvew’
5 Schedule.J: Your Expenses (Official Form 106.) 4.028.00
Copy your monthly expenses from line 22c Of SCHECU EW ccs casserssesseessuecesavessssesvucssscseveegusunvasens five macessnseserpennenrsnnpsemnseexeess 3 ___ 2,026.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2
Case 19-19954-RAM Doc1_ Filed 07/26/19

Debtor 1 Patricia Echemendia Case number (irknown)

 

First Name. Middle Name LastName

EERE vrower These Questions for Administrative and Statistical Records

6. Are you filing for bankruptey under Chapters 7, 11, or 13?

Page 9 of 56

 

LI No. You have nothing to report ‘on this part-of the form: Gheck this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts:are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes.

C] Your debts are hot primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

28 U.SIG. § 159.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14

9. Copy the following special categories of claims from Part 4; line 6 of Schedule E/F:

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line Ga.)
9b, Taxes and certain other debts you owe the government. (Copy line 6b.)
Sc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line Gf.)

9e.. Obligations:arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

$f. Debts to pension or profit-sharing plans. and other similar debts. (Copy line 6h.) +

 

 

 

 

4
4

 

$

 

2,032.66

 

 

 

9g. Total, Add lines 9a through 9f,

 

Total claim

3 0.00
P 0.00
; 0.00
5 6,382.00
5 0.00
5 0.00
‘ 6,382.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2
Case 19-19954-RAM Doc1_ Filed 07/26/19

Page 10 of 56

Fillin this information to identify your case and this filing:

Patricia

First Name

Debtor 4
Middle Name

Debtor 2

Echemendia

Last Name

 

(Spouse. if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: Southern District of Florida

Case number

 

CI) Check if this is an

 

Official Form 106A/B

 

Schedule A/B: Property

 

amended filing

12/15

 

If an asset fits In more than one category, list the asset in the

category where you think it fits best. Be as complete and accurate as possible. If two married people-are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

 

1, Do you own or have any Jegal or equitable interest in any residence, building, land, or similar property?

Wl No. Go to Part 2,
CI Yes, Where is the property?

44.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or haveimore than’ one, list here:

tad.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

Courity

Official Form 106A/B

What is the property? Check all that apply.
C] Single-family home

OQ Duplex or multi-unit building

CJ Condominium or cooperative

Q Manufactured of mobile home

Do not deduct secured) claims or exemptions, Put
the amount of any’secured claims:on Schedule D:
Creditors Who Have Claims Secured by Property,

Current value of the ‘Current value of the
entire property? portion you own?

 

C) Land 5 $
C) investment property
CJ timeshare Describe the nature of your ownership

interest (such as fee simple, tenancy by

1 otner the entireties, or a life estate), If known.

 

Who has an intarest in the property? Check one.
C] Debtor 1 only

O) Debtor 2 only

U1 Debtor 1 and’ Debtor 2 only

(I At least one of the debtors and.anether

Other information you wish'to add about this item, such as local
property identification number:

 

QO] Check if this is community property
(see instructions)

 

What is the property? Check all that apply.
Q Single-family home

Q) duplex or multi-unit building

C) Condominiuror cooperative

Do not deduct secured claims:or exemptions... Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims.:Sécured by Property;

Current value of the Gurrent value of thie

U) Manufactured or mobile home entire property? portion you own?

 

CO Land 5 g

CQ] jnvestment property ; -

LJ Timeshare Describe the nature of your ownership
interest (such as fee'simple, teriancy by

U1 ather the entireties, or a life estate), if known.

 

Who has an interest in the property? Checkiona.
oO Debtor 1 only

CJ Debtor 2 only

| Debtor 1 and Debtor 2 only

Chat least one of the debtors and another

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Schedule A/B: Property page 1
Case 19-19954-RAM Doci Filed 07/26/19 Page 11 of 56

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Patricia Echemendia Case number known)
Firs! Narne Middla Name: Last Name
What is the property? Check all that apply. Do'not deduct secured claims or exemptions. Put
O) ingle-family h the amountiof any secured claims-on Schedule D:
1,3, Single-family Orne a Greditors Who Have Claims Secured by Property.
Street address; if available, or other description O Duplex er multi-unit building -
Q) Condominium or cooperative Current value of the Current value of the
entire property? ortion you own?
QO Manufactured or mobile home property P ¥
OD) Land $ 5
| Investment property
City Stale ZipCode (J Timeshare Describe the nature of your ownership
g interest (such as'fee simple, tenancy by
Other the entireties, or a life estate), if known,
Who has an interest in the property? Check.one,
U) Debtor 4 only
County CI Debtor 2 only
CU Debtor 4 and Debtor 2 only Cl Check if this is community property
Oat least oneiof the debtors-and another (see instructions)
Other information you wish to.add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages $ 0.00
you have attached for Part 1. Write thatinumber here, ...0.....0.cccccieees bs Hake vk sneak) Fle GE GG AG AY heres anes tn on me mane on a

Ey Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whethor they are registered or not? Include. any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule-G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

O No

WA Yes

31. Make: Volkswagen
Model: Beetle
Year; 2008
Approximate mileage: 144,003
Other information:

~

If you. own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one:
a Debtor 1 only

Cl) Debtor 2 only

CI Debtor 4 and Debtor 2 only

1 At least one of the debtors and another

() Check if this is community property (see
instructions)

Who hasan interest in the property? Check one.

CI Debtor 4 only

U Debtor 2 only

C1 Debtor 4 and Debtor 2 only

I] At least one'of the debtorsand another

QO) Check if this Is community property (see
instructions)

Schedule A/B; Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims:on Schedule D:
Creditors Who Have. Claims Secured by Property:

Current value of the
portion you own?

Current value of the
entire property?

5 2,000.00 ¢ 2,000,00

 

Do not deduct secured claims or exemptions. Put
the.amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by’Property.

Current value ofthe Current value of the
entire. property? portion you own?

page 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 12 of 56

 

 

Dornot deduct secured claiiis of exemptions. Put
the amount'of any secured claims on Schediile.D:
Creditors Who Have Glaims Secured by Property.

Debtor 4 Patricia Echemendia Case number (rkacwn)
First Name Middle Name. Last Name
33. Make: Who has an interest in the property? Check one.
Model: CQ Debtor 1 only
¥ ) Debtor 2 only
ear

Approximate mileage:

Other information:

|
he

 

3.4. Make:
Model:
Year:
Approximate mileage:
Other information:

— i a Hs
E

i
|

C1 Debtor 4 and Debtor 2 only
L) At least one of the debtors and another

L) check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] Debtor 4 only

C1 Detitor 2 only

CI Debtor 1 and Debtor 2 only

Cd at least one of the debtors and another

C) Check if this is. community property (see
instructions)

Current value-of the Current value of the

entire property? portion you own?

Do not'deduct secured clains-or exemptions, Put
the amountof any’secured claims on Schedule BD:
Creditors Who'Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

WZ no
CL] ves

41, Make:
Model:
Year.
Other information:

If you own or have more than one, list here:

42, Make:
Model:
Year:
Other information:

Official Form 106A/B

Whe has an jnterest in the property? Check.one.
C) Debtor 4 only

C) Deptor 2 only

Cl Debtor 4 and Debtor 2 only

OC) At least one of the debtors and another

OQ) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q Debtor 1 only

Cl Debtor 2 only

QO Debter't and. Debtor 2 only

CL) At least one of the debtors and another

Cl Check if this is community property (see
instructions)

5, Add the-dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here «0... cccccccccccccsseeseee

 

Schedule. A/B: Property

cevnnennnnnenenenesssennegsesens =D

Do not deduct secured claims or exemptions. Put.
the amount. of any secured claims on Schedule D!
Creditors Who. Have Claims Secured by. Property.

Current value of the Currerit value of the
entire. property? portion you own?

Do net deduct secured claims:or exemptions. Put
the amount of any secured clainis\on Schedule D:
Creditors Who. Have Claims Secured by Property.

Current value of the Current value of the
portion you own?

entire property?

  

2,000.00

  

page 3

 
Case 19-19954-RAM Doci Filed 07/26/19 Page 13 of 56

 

 

 

Debtor? ‘Patricia Echemendia Gaise number (irinowny
First Name Middle Name Last Name
aa Describe Your Personal and Household Items
oe : . a Current value of the
Do you own or have any legal or equitable Interest in any of the following items? portion you own?

Do not deduct secured claims
or éxemptions.

6, Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Yj No om on 1 eo ——

CJ Yes. Desoribe.........

 

 

 

 

a)
_ ed
7 Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
O Noe - . = eral Sg a
Wl Yes. Describe. ........ 2 TVs | $ 200.00
8 Collectibles of value
Examples: Antiques anid figurines; paintings, prints, or other artwork; books, pictures, or-other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
W No ae on . . a
C] Yes. Desoribe:......... | §
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
Y No si) a oo Le) SE en pimp ees
CI Yes. Desoribe.......... 5

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and rélated equipment

(I No m A peering

Q Yes. Deseribe.......... | $
11, Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LJ No 7 i a tenis t

1 Yes. Describe... Personal clothing, shoes and accessories is 150.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver :
No . = ct aes oc ie

(d Yes. Describe $ 300.00

om" 1_Chain and 1 Bracelet(Gold)
13. Non-farm animals
Examples: Dogs, cats, birds, horses

lA No ot SE
CI Yes. Describe....... ... | $

14 Any other personal and household items you did not already list, including any health:aids you did not list

 

 

No i
C1] Yes. Give specific |g
IMfORMATION. owe, i I
18. Add the-dollar value of all of your entries from Part 3, including any entries for pages you have attached lg 650.00
for Part 3, Write that number here seeiiesessssessenvusisess ct ggpengneeeeecequannngenreeeesseezsetcameresseneess SP |

 

 

 

 

Official Form 106A4/B Schedule A/B: Property page.4
Case 19-19954-RAM Doci Filed 07/26/19 Page 14 of 56

Debtor Patricia

Echemendia Case number titinown)

 

First Naina

Middle Name Last Name

rect 4: (EE Your Financial Assets

 

 

Do you own or have any legal or equitable interest in.any of the following? Currentvalue of the

16,Cash

portion. you own?
Do not-deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in.a safe deposit box, and on hand when you file your petition

W No

CD VES icccseccessesensssseesscesssssnnnsesesseennnnivesssnvssseetsitovssvsnseceseasssanuansecaosevvessssene

17.Deposits of money

a el Casht ve. ome OD

Examples: Checking,-savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accouiits with the same institution, list each.

OQ No
v4 YES vveepecepeesemnsess

17.1, Checking account:

17.2. Checking account:

17.3. Savings account:

17,4. Savings account!

17.5: Certificates: of deposit:
17.6. Other financial account:
17.7. Other financial account:
17,8, Other financial account:

47.9, Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

WY no

Sh

Institution or issuer name:

Institution name:

TD Bank 36.72

 

 

 

 

 

Pf PR C2 GFA fF

 

 

 

 

 

 

 

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

ZW No

C] Yes, Give specific
information about

Official Form 706AVB

Name of éntity:

% of ownership:

 

 

0%
0%
0%

 

Schedule A/B: Property page 5
Case 19-19954-RAM Doci1_ Filed 07/26/19 Page 15 of 56

Debtor 1 Patricia Echemendia Case number prncivey

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments ate those yau cannot transfer to someone by signing or delivering them.

WI No

CO ves. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b). thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M4 No
OC) Yes. List each
account'separately. Type-of account: Institution name:
404(k) or similar'plan: $.
Pension plan: $
IRA, g
Retirement account: $
Keogh $
Additional account: $
Additional account: §
22 Security deposits and prepayments
Your share of all unused deposits you have made. so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (elecitic, gas, water), telecommunications
companies, or others.
4 No
ee Institution: name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposition rental unit: $
Prepaid rent: 5
Telephone: g
Water: §
Rented furniture: $
Other: 5
23. Annuities (A contract for a periodic payment of money to you, either for life or fora number of years)
W No
OC Yes seen  |Ssusr name and description:
$
$

 

Official Form 106AVB Schedule A/B; Property page 6
Case 19-19954-RAM Doci Filed 07/26/19 Page 16 of 56

Debtor +1 Patricia Echemendia Case number (ifknawn)

First Name Middle Name Last Name

24.\nterests in an education IRA, in an accountiin a qualified ABLE program, or under a qualified state tuition program,
26 U.S.C. §§ 530(b)(1), S29A(b), and’ 529(b)(1).

W No

a institution name and description. Separately file the records of any interests.14 U.S.C. § 521 (c):

 

 

 

25, Trusts, equitable or future interests in property (other than anything listed in line 4), and rights or powers
exercisable for your benefit

W no

Ql Yes. Give specific
information about them... &

se ma —i_s em momen ett filled

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intermet domain names, websites, proceeds. from royalties and licensing agreements

WI No

C) Yes, Give specific
information about them... §

8 a a ae = rrr eee, Spl

 

27. Licenses, franchises, and other general intangibles
Examples. Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

WY no a
CT Yes, Give specific j
information about them... | $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

No

C1 Yes. Give specific information
about them, including whether |
you already filed the returns | State:

5 i
and the tax YarS, vo. | lioesil $

| Federal:

23, Family support
Examples: Past due or lump sum alimony. spousal support, child support, maintenance: divorce settlement, property settlement

WY wo i

CJ Yes. Give specific information... | i
| | Alimony:

 

| $
| Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $.
30. Other amounts someone owes you ;
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, Vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY No
C1 Yes. Give specific information. ...0....0..: ee 7
| *

Official Form 1064/B Schedule A/B: Property page 7
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 17 of 56

Debtor 4 Patricia Echemendia Case number (itknown)

First Name. Middle Name Last Name

31 Interests in insurance policies
Examples: Health, disability, or life insurance: health savings account (HSA); erédit, homeowner’s, or renter’s Insurance

W No

U) Yes. Name the insurance company —_ Company name: Beneficiary: ‘Surrender or refund value:
of each policy and list its value. ...

3

 

 

 

32, Any interest in property that is due you from.someone who has.died

Ifyou are the beneficiary of a living trust, expect proceeds froma life insurance‘policy, or are currently entitled to receive
property because someone has: died.

UW No

O) Yes. Give specific information...

 

 

|
Ma

‘33. Claims-against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, fnsurance claims, orrights to sue

i No ee

CI Yes. Describe @8Ch IT. voocccsscsseen |

bac . nite Dome

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and Tights
to set off claims

(No

Cl Yes. Describe each claim occ

35. Any financial assets you did not already list

w No emer ee mn iy

CI Yes. Give specific information........... | é

 

 

36,.Add the dollar value.of-all of your entries from Part 4, including any entries for Pages you have attached

for Part.4, Write that number here aoc cscs seteenaessseeaseesessecvuvesseussvueeesasen- ceconrrerseesciteeretanianenserssaaneneeseaesaia SD 5 36.72

 

 

 

ra Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, Do you own or have any legal or equitable interest in any business-related property?
WI No. Go to Part 6.
QC) Yes. Go to line 38,
Current value of the
portion you own?
Do not deduct.secured claims
or exemptions.

38.Accounts receivable or commissions you already earned

4 No a. a
C) Yes. Describé.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers. copiers. fax machines, tugs, telephones, desks, chairs, electronic devices

id No I = een Mig

Cl Yes. Describe s
i }

Official Form 106AVB Schedule A/B: Property page 8

 
Case 19-19954-RAM Doci Filed 07/26/19 Page 18 of 56

Debtort Patricia Echemendia Case number (ittnown)

First Name Middle Name Last Name

 

40, Machinery, fixtures, equipment, supplies you use in business,-and tools of your trade

wd No ii sits - — = —— reat “ som ai
UO Yes. Dasoribe........ 5

NR ii ——— illicit steineiininmnsicl

41, Inventory
wi No rom a ae a
CV Yes, Describe... k

 

42. Interests. in partnerships or joint ventures

W No

CQ] Yes. Describe... Name of entity: % of ownership:
a $
Ms $
% $

43, Customer lists, mailing lists, or other compilations
Wd No
CJ Yes, Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C1 No
L) Yes. Describe. ......

A

44, Any business-related property you did not already list
A No

O1 Yes, Give specific
information .........

 

 

 

 

A 8f& Ff FP Ff

 

 

46. Add the dollar value of all of your entries from Part 5, Including any entries for pages you have attached $ 0.00
for Part 5. Write that number here .. os porsancetereneretneaneerereetitessocsse peaeenanguecsstennanuiunseteeeetiunneenenesnassisietecrstistinesnerenec OO ——

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have. an Interest In.
If you own or have an interest in farmland, list it in Part 4.

 

46.Do you own or have any legal or equitable interest in any farm: or commercial fishing-related property?

wi No. Go to Part 7.

UL) Yes. Go to line.47,
Gurrent value of the
portion you own?

Do not deduct secured claims
or exemptions.

47 Farm animals
Examples: Livestock, poultry, farm-raised fish
i No

O Yes carrer suynaneninenenee a “ —_ ee Oo ————e—_—_—

Official Form 106A/B Schedule A/B; Property page 9
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 19 of 56

Debtor 1 Patricia Echemendia Case number (i known)
First Name Middle Name Last Name

 

 

48, Crops—either growing or harvested

Wd No [trian ninsieierpiiii limen ener vere
va | |
Q) Yes, Give'specific |
information... | £

49. Farm.and fishing equipment, implements, machinery, fixtures, and tools of trade:
W No
rr

50,Farm and fishing supplies, chemicals, and feed

dw a a
YOS nonce eeseeecssseennee |

51. Any farm- and commercial fishing-related property you did not already list

 

 

 

 

 

Zi No on - =a Ws tay
CI Yes. Give specific’ ~
information: =...) $
52. Add the dollar value of all of your entries from Part 6, Including any entries for pages you have attached $ 0.00
for Part 6. Write that NUMBer HELE .......ccsesescsssseccsssserescssssseccccoessece. So ceceeeeeseteeeseeeutsiiesssstsnictesssescitesetressenessenaeasesssereeces SD

 

 

EER ves crive All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country:club membership
i No sims scion MS = a oo |

UO) Yes: Give specific
information. ....,.......

 

 

 

 

 

 

 

 

 

 

 

 

54, Add the dollar value of ail of your entries from Part 7. Write that number here oo... ccscecssssessssavecessesce ccotenecncecnsavaccsasens =D s_0.00
re the Totals of Each Part of this Form

58. Part 4: Total real estate, WING 2).occccccccccccessecsscee S. sannzeeectsmmonresenesnenaweneniessssnnnebsezsivsusniscasaduseiccetlcc secceceyvemunnaveasans eeatesenceeeeneneestiseesivs > § 0.00

56. Part 2: Total vehicles, line 5 $ 2,000.00

57 Part 3; Total personal and household items, line 15 $. 650.00

58. Part 4: Total financial assets, line 36 $ 36.72

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part-6: Total farm- and fishing-related property, lirie 52 $ 0.00

61 Part 7; Total other property not listed, line 54 +3 0.00

62, Total personal property. Add lines 56 through 61. .....c..ccs...0... | $. 1900. | Copy personal property'total > +4 2,686.72

63. Total of ail property on Schedule AIB. Add line 65 + liN@ 62,.....ccccassnscsesssenesnveteiy sssseuneteeieseeceec § 2,686.72

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-19954-RAM Doci1_ Filed 07/26/19 Page 20 of 56

Fill in this information to identify your case;

 

 

 

ebear 4 Patricia Echemendia
Firsi Name Middle Name Last Name:

Debtar'2

(Spouse, if filling) First Name Middle Name Last Name

United States Bankruptcy Court for the: Southern District of Florida

 

Case number O) Check if this is an
(lf known): Bere
amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 12/18

Be as complete:and accurate-as possible. If two married people.are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106AVB) as your source, list the property that you claim.as exempt. If more
Space is needed, fill oul and attach to this page as many copies of Part'2: Additional'Page as necessary, On the top of any additional pages, write
your name and case number {if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is fo state a
specific dollar'amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to. receive certain benefits, and'tax-exempt
retirement funds—may be unlimited in dallaramount, However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited'to the applicable statutory ammount.

ERE tecntity the Property You Claim as Exempt

1. Which set of exemptions are.you claiming? Check one only, even if your spouse is filing with you,

w You are claiming state and federal nonbankruptcy exemptions. 11 U.SIC. § 622(b)(3)
CJ You are claiming federal exemptions. 11 U.SiC; § 522(b)(2)

2. For any property yau list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the = Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy’ the value ftom Check only one box for each exemption.
Schedule A/B
description: + Sewelry 5300.00 Us Fla.Stat. 222.25(4)
Line-from Zi 400% of fair market Value, upto
Schedule AB: 12 any applicable statutory limit
Soeanibtire Electronic $200.00 Os Fla.Stat, 222 25(4)
Line from WZ 100% of fair market value, up to
Schedule A/B: -~_ any applicable-statutory limit
Sescription: Clothes $150.00 Os Fla.Stat. 222.25(4)
Line from (A 100% of fair market value, up to
Schedule A/B? 44 any applicable-statutory. limit

 

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)
Ww No
() Yes. Did you acquire the. property covered by the exemption within 1,215 days before you filed this case?
C1 No
QO) Yes

Official Form 1066 Schedule C: The Property You Claim as Exempt page 1 of 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 21 of 56

Debtor Patricia

‘First Name

Echemendia Case number (itknown).

Middle Name Last Name

EEE icin Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line: from

Schedule A/B:

Brief
description:

Line from
Schedule A4/B:

Brief
description:

Line from

Schedule AvB:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B;

Official Form t06C

2008 Volks Beetle
3.1

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one.box:-for each-exemption
Schedule A/B
$ 2,000.00 Os Fla. Stat.222.25(1)

——_—_ -Fla,Stat, 222.25(4)
(A 100% of fair market value, up to
any applicable: statutory limit

 

$ 36.72 Os Fla.Stat, 222,25(4)

(4 100% of fair market value, up to
any applicable statutory limit

$ _ Us —
CI 100% of fair market value, up to
any applicable statutory limit

gC

CL) 100% of fait market value, up to
any applicable statutory limit

$ Os
C) 100% of fair market value, up to
any applicable statutory limit

 

gs Obs
CL) 100% of fair market value, up to
any applicable statutory limit

$ Os
Cl) 100% of fair market value, upto
any applicable statutory limit

 

SCO
LJ 400% of fair market value, up to
any applicable statutory limit

 

5 ~—Os _—
O) 100% of fair market value, up to
any applicable statutory limit
js sss—s—sOd0

C) 100% of fair market value, up to
any applicable’ statutory limit

gs Us
CL) 100% oF fair market value, up to
any applicable statutory limit

$ Ls
) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page 2 of 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 22 of 56

Fill in this information to identify your case:

Debtor 1 Patricia Echemendia

First Name. Middle Name Last Name

Debtor 2
(Spouse; if filing). First Name Middle Name Last Name

 

United States Bankruptcy ‘Court for the: Southern District of Florida

Case number Feige
(If kw) O) Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be:as complete:and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more'space is needed, copy the Additional Page, fill it out, number the-entries, and attach it to this form. On the top of any
additional pages, write your nameand case number (if known),

 

1. Do any creditors have claims secured by your property?
Wi No: Check this box and submit this form to the court with your other schedules. You have. nothing else to report on this'form.
C] Yes. Fill inal of the information below,

List All Secured Claims

 

  
 
 
 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; ] mA ColunnB Column C.
' 2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately amountofclaim Value of coll Unsecured
for each claim. If more thanone creditor has:a particular claim, list the other creditors in Part 2. dedunt the at supports this portion
As much as possible. list the-claims in alphabetical order according to the creditor's name. Value of.cellatera!, claim irany
Describe the property that secures the claim: $ & $
Sadie tae = i .
Number Street (ou
As of the date you file, the claim is: Check all that apply.
ia Contingent.
Q) Uniiquidated
City State ZIP.Code | Disputed
Who owes the debt? Check-one, Nature of lien. Check-all that apply.
C1 Debtor 4 only O An agreement you made (such as mortgage. or secured
QO pebtor2 only car loan)
1 Debtor t-and Debtor 2 only CI Statutory lien (such as'tax lien, mechanic's lien)
CI Atleast one-cf the debtors.and another O1 Judgmentilien from a lawsuit
O) Other (including a right to:offset)
Q) Check if this claim relates to a
community debt
_Date debt was incurred Last4digits ofaccountnumber ; __.
L22| Describe the property that secures the claim: $ 3. $.
Biodters Wane cc a an
Number Street a
As of the date-you file, the claim is: Check:all that-apply,
QO Contingent
C1 unliquidated
City State ZIP Gode QO Disputed
Who owes the debt? Check one Nature: of lien. Check all that apply. |
C1 Debtor t only C1 An agreement you made (such as mortgage or secured
QO) Debtor 2 only ‘car loan)
CO) Debtor 1 and Debtor 2 only C] statutory lien (such as tax lien, mechanic's lien)
(] Atleast one ofthe debtors and another C1 Judgment tien from a lawsuit
CJ Other (including a right to offset)
QO Check if this claim relates to a
communhity debt
Date:debt was incurred Last 4 digits of account number — 7 “pe
Add the dollar value of your entries in Column A on this page. Write that number heres B.

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 23 of 56

Patricia Echemendia

Fits! Name

Debtor 4 Case number (if mown)

 

Middle Name LastName

Ea List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your. bankruptcy fora debt that you already listed in Part 1. Forexample, ifa collection
agency is trying to collect from you for a:debt-you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly; if
you have more than’one creditor for any of the.debts that you listed in Part 1, list the additional creditors here. If you do not have additional personsito
be notified forany debts in Part 1, do not fill out or submit this: page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

NIA On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccount number
Number Street
City State ZIP Code |
L On which line in Part 1 did you enter the creditor?
Name Last4 digits of accountnumber_ |
Number Street
City State ZIP. Code
[| Onwhich line in Part 4 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Gode
] On which line’in Part 1 did you enter the creditor?
, Name Last4 digits ofaccount number
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber ss =
Number Street
City State ZIP Goede
| On which line in Part 4 did you enter the creditor?
Name Last4 digits of account number
Number Street
City State ZIP Code

Official Form 106D

Part 2 of Schedule.D; Creditors Who Have Claims Secured by Property

page2__ of 2__
Case 19-19954-RAM

Fill inthis information to identify your case:

Echemendia

Debtor) Patricia

Doc1. Filed 07/26/19

 

First Name Middla ‘Name Last Name

Debtor 2

 

(Spouse, if filing) First Nace Middle Name Last Name
United States Bankruptcy Court for the: Southern District of Florida

Gase number
(If known)

 

 

 

Official Form 106E/F

 

Page 24 of 56

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 forcreditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result inaclaim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G; Executory Contracts and Unexpired Leases (Official Farm 106G). Do not include any
creditors with partially secured claims’that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part-you need, fill it out, number the entries in the boxes onthe left. Attach the Continuation Page to this page. On/the top of

any additional pages, write your name and case number (if known),

a «= All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

CJ Check if this is an
amended filing

12/5

) No. Ge to Part 2.

CI Yes.

2. List all of your priority unsecured claims. If a creditor has
each claim listed, identify what type of claim it is. Ifa:claim ha:
nonpriority amounts. As much as possible, list the claims in al

unsecured claims, fill out the Continuation Page of Part 1. If more thanone creditor holds.a particular claim, list the other creditors in Part 3,
(For an explanation of each type:of claim. see the instructions for this form inthe instruction booklet.)

 

2.1

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZiP Code
Who incurred the debt? Check one.

Q Debtor 1 only

QC) Debtor 2 only

C] Debtor! and Debtor 2 only

CI at least one of the debtors and another

UO Check if this claim is for a community debt
Is the claim subject 'to offset?

Q) No

l2.2 |

Priority Creditor's Name

sss imi rr Ne mesic a

 

Number Street

 

 

City State ZIP Geode

Who incurred the debt? Check one,

Q) Debtor 7 only

CF Debtor 2 only

1) Debtor 4 and Debtor 2 only

(C1 At least one of the devtors and another

O Check if this claim is for a community debt

ls the claim subject to offset?
Cl ne
C0 Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Totaliclaim —_Priority

samount

Last4idigits ofaccount number = 8 $.

more than one priority unsecured claim, list the:creditor separately foreach claim. For
s both priority and nonpriority amounts, list that claim here and show both. priority and
phabetical order according to the creditor’siname: If you have more than two priority

_ Nonpriority |
amount

 

When was the debt incurred?

As of the date you'file, the claim is; Check all that apply.
L) Contingent

C] Unliquidatea

O disputed

Type of PRIORITY unsecured claim:

C] Domestic support obligations
(J taxes and'certain other debts you owe the government

1 Claims for death or personal injury while you were
Intoxicated

C1 Other. Specify

 

 

Last4.digits.of accountinumber 4 CL CS $ 5

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
1 Contingent

oO Unliquidated

O Disputed

Type of PRIORITY unsecured claim:
(), Domestic support obligations
(] Taxes and certainother debts you owe the government

O Claims for death orjpersonal injury while you were.
intoxicated

UO Other. Specify

 

page 1 of 4_
Debtor 1

i List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case 19-19954-RAM Doci1_ Filed 07/26/19 Page 25 of 56

Patricia

Echemendia

 

First Name Middle Name Last Name

Case number (iF kon),

 

OQ No. You have nothing to report in this part, Submit this form, to the court with your other schedules.

(A Yes

4, List.all of your nonpriosity. unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately'for each claim. For each claim listed, identify what type oficlaim itis. Do not list claims already
included in Part 1. If more than one creditor holds a particular'claim, list the:other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

ALLY FINANCIAL

&
he.

-
to

‘Offici

 

Nonprionty Creditor’s Name.

P.O. BOX 380901

 

Number Street

BLOOMINGTON MN 55438

 

City State ZIP Code
Who incurred the debt? Check one.

LE] Debtor 1 only

UO Debtor 2 only

C] Debtor 1 and Debtor 2 only

| At least one of the debtors and another

C7] Check if this claim is for a community debt

Is the Claim Subject to offset?

VA no
LD Yes

AMERICAN EXPRESS

Last 4 digits of account numbe

 

Nonpriority'Creditor's Name

P.O Box 981537

 

Number Street

E| Paso TX 79998

 

City Stale ZIP ‘Cade

Who incurred the debt? Check one.

a Debtor 1 only

C1 peter 2 only

(1) Debtor 1 and Debtor 2 only

O) At least one of thedebtors and another

(Check if this claim is for a‘community debt

Is: the claim subject to. offset?

a No
CJ] Yes

AMEX DEPARTMENT STORES N

 

Nonpriarity Creditors Name:

P.O. Box 8218

 

Number Street

Mason OH 45040

 

Olly State ZIP Cade

Who incurred the debt? Check one.

Wd debtor t only

LI Debtor 2 only

LI] Debtor | and Debtor 2 only

CI At least one of the debtors.and another

C1 Check if this claim is for a community debt

Is the claim subject'to offset?

YW No
C1 Yes

al Form 106E/F

Last 4 digits ofaccount number 2 5 4 2
12/12/2017

When was the debt incurred?

As of the date you file, the claimis: Check all thatiapply.

ia Contingent
OD unliquidates
U Disputed

Type: of NONPRIORITY unsecured claim:

O) Student loans

L1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

A other. Specify Installment Account

 

Total claim

16,640.00

 

SI ROR RE

69 9 4

When was the debt incurred? 08/03/2017

As of the date you file, the claim is: Check all that apply..

QO] Contingent
OC) untiquidated
1 Disputed

Type of NONPRIORITY unsecured claim:

C] Studentloans

L) Obligations arising out of a separation agreement or divorce
_ that you did not report as priority claims
O bebts'to pension-or profit-sharing plans, and other similar debts

WM otner. specity Credit Card

— et

Last'4 digits of aecountnumber _ ‘1. _6 _0 _3

02/22/2017

When was the debt incurred?

As of the date you file, the:claim is:\Check:all that apply.

U1 Contingent
QJ unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

U1 Student loans

C] Obligations arising out of'a separation’ agreement ar divorce
that you did not report as priority claims

1 Debts to pension or profit-sharing plans, and other similar debts

wl Other. Specify Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

~s__ 2,351.00.

2,604.00

page2_ of 9_
Debtor 1

Case 19-19954-RAM Doci_ Filed 07/26/19 Page 26 of 56

Patricia

Echemendia

 

First Name Middle Name

hast Name

Case NUMbEF (jfknown)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

4.4

 

 

 

 

 

 

 

Total/claim

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA Last 4 digits of account number 2 3 1 7 5 4,153.00.
Nonpriority Creditar’s: Name
When was'the debtincurred? 97/14/2016
P.O. Box 982238 anwarthe Mine?
Number Street .
p A ian is: Che
El Paso T™ 79998 s of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
OD Unliquidated
Who incurred the debt? Check one. O disputed
YW Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Deter 2only  stugentloans
At least ane of the debtors and another oO Obligations arising out of a separation agreemient or divorce that
Cl Check if this claim is for a community debt fou dig, netiesport.as priority claims ;
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim:subject to offset? WZ other, Specify Credit Card
we Na
OD Yes
BANK OF AMERICA Last 4 digits of account number 2. 2 _ 5 3) ¢ 1,358.00
Nenpnority Creditors: Name
; When was the debt incurred? 02/26/2018
P.O, Box 982238
Number Street
As of the date you file, the claim is: Check all that apply.
El Paso ™ 79998 of the date y , aim is: Check all that apply
City State ZIP Code LI Contingent :
LJ) Unliquidated
Who incurred the debt? Check one C2 Disputed
M4 bebtor + only
(] Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl] Dabter4 and Debtor’ only (0 student tans
C1 Atteast one of the debtors:and another U1 Obligations arising out of a separation agreement of divorce that
u di iority claims
Ue is claim is f ity debt you did not report as priority
heck if this claim is for a community deb O Debts:te pension oF profit-sharing plans, ‘and other similar debts
Is the claim subject to offset? WM Other. Specify Credit Card
wv No
Cd Yes
0646 3540.00
CAPITAL ONE BANK USA NA Last 4 digits of account number _Y O & 0
Nonpriority. Creditor’s Name
Wh the debt incurreay 99/22/2016
P.O. Box 30281 en was the cept incurre
Number Street q *
i L As of the date you file, the claim is: Check all that apply:
Salt Lake City UT 84130
Clty State ZIP Code CI Contingent
 Unliquidated
Who incurred the debt? Check one. UO Disputed
i Debtor only
C1 debtor 2 only Type of NONPRIORITY unsecured claim:
O] debtor 4 and Debtor 2 only O Student ioans
CI Atleast one of the debtors and another (1 obligations arising out of a separation agreement or divorce that
+ ‘ ' yOu did pot report as priority claims
O1 Check if this claim is for a community debt U1 Debts'to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W Other. Specity_Credit Gard
B No
QI Yes
Official Form 106E/F Schedule E/F: Greditors Who Have Unsecured Claims page S_ of 4
Debtor 1

Case 19-19954-RAM Doci1
Echemendia

Last Name

Patricia

First Name

 

Middle Name

Filed 07/26/19 Page 27 of 56

Case number (jfiriown)

Ee Your NONPRIORITY Unsecured Glaims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

47

 

 

 

Official Form 106E/F

DISCOVER FINCL SVC. LLC

Nonpriority Creditors Name
P.O. Box 15316
Number Street
Wilmington

City

 

 

19850

ZIP Gode

DE

Stale

 

Who incurred the debt? Check one,

4 Debtor 1 only

LJ Debtor 2 only

(2 debter 4 and Debter 2 only

() At leastione of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?

) Ne
O) Yes

SEARS/CBNA

Nonpriority.Greéditor's Name
P.O. Box 6282
Number Street

Sioux Falls
‘City

SD

State

57117

ZIP Code

 

Who Incurred the debt? Check one,

7.) Debtor 1 only.

 pebtor 2 only

CJ Debtor 1 and Debtor 2' only

C2 Atleast one of the debtors and another

CJ Check if this claim is for a: community debt

Is the claim subject to offset?
od No
U) ves

SYNCB/TJX CO DC

Nonpriority Creditar's Name

PO BOX 965015

Number Street

Orlando
City

FL

State

32896

ZIP Code

 

Who incurred the debt? Checkone

MA Debtor only

UO Debtor 2 only

(Debtor 1 and Debtor'2 only

O Atleast one ofthe debtorsand-ancther

( Check if this claim is for a community debt
Is the claim subject to offset?

wi No
Ql Yes

tr

 

 

 

 

Total'claim
Last 4 digits ofaccount number 4 1 3 2 s 4,179.00.
When was the debt incurred? 11/21/2017
As ofthe date you file, the claim is: Check all that-apply.
OF Contingent
QO Unliquidated
CE} Disputed
Type of NONPRIORITY unsecured claim:
EC) student loans
QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts
A otner. specity_Credit Card
Last digits of accountnumber 4 7 ¢ 5 $6,335.00
When was the debt incurred? 1 1/15/2017
As.of the date you file, the claim is: Check all that apply.
QO Contingent
C) unliquidated
O) disputed
Type of NONPRIORITY unsecured claim:
L) Student toans
QO Obligations arising out of a separation agreement or divorce’ that
you did not report as priority claims

2 Debts to pension or profit-sharing ’plans, and other similar debts
UZ other. Specity_ Credit Card

§ 2,255.00.

Last 4 digits ofaccount number 0. .9 0 2.

Whenwasthe debt incurred? ‘02/22/2017

As ofthe date you file, the claim is: Check all that apply.

O Gontingent
EI unliquidated
O21 Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Qg Obligations arising out of a separation agreement or divorce that
you did ‘not:réport as priority.claims

C) Debts to persion or profit-sharing plans, and other similar debts

W other. specity_ Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

page4_of
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 28 of 56

Debtor 1 Patricia Echemendia

 

First Name Middle Name Last Name

ae NONPRIORITY Unsecured Claims — Continuation Page

Case number \itknown)

 

After listing any entries on this. page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.
SYNCB/WALMART DUAL CARD

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of accountnumber_1 7 1 4 3_ 2,847.00
Nonpriority Creditor’s Name
. Wh vas the debt incurre 03/01/2017
P 0 BOX 965024 arrwne ecebtioaaras?
‘Number, Street a : oe Seve bic
Orlando Fl 32896 As of the date you file, the claim is: Check:all that apply.
City State ZIP Code C1 contingent |
O) unliquidated
Who incurred the debt? Check one. Qo Disputed
[4 Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student'foans
Atleast one of the debtors and another L) Obligations arising out of a separation. agreement ordivorce that
C1 Check if this. claim is for a community debt g you did not report as priority claims _,
Debts to pension or profit-sharing plans, and’ other similar debts
Is'the claim subject to offset? W other, specity_Credit Card
rh No
1 ves
ait i 1056
UPSTART NETWORK JNC Last 4 digits ofaccount number | Uo 9 DL s 8676.00
Nonpnority Greditar's Name
When was the debt incurred? 10/10/2017
PO BOX 1503 seems
Number Street
As of the date you file, the claim is: Check all that apply. |
San Carlos CA 94070 YOUN NS py
ily State ZIP ‘Code Q Contingent
(I Unliquidated
Who incurred the debt? Check one. Q) Disputed
W Debtor 7 only,
Cl Debtor 2 only Type of NONPRIORITY unsecured claim: |
QO] Debtor 1 and Debtor 2 only - O Student loans
C1 at least one of the debtors and another O) obligations arising out of a.separation agreement or divorce that
Pee we . you'did not report-as priority claims :
2 aim is f ommunity debt
U1 Check if this cl pranae ity QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specity_Installment Account
P| No
Q) Yes
5 2,334.00

FEDLOAN SERVICING

Nonpriority Creditors Name

P.O. Box 60610

 

 

Number Street
HARRISBURG PA 17106
Gity State ZIP Code

Who incurred the debt? Check one:

W debtor 7 only

CO debtor 2 only

{J Debtor 1:and Debtor 2 only

L] Atteast one of the debtors and another

CO) Check if this claim is fora community debt
Is the claim subject to offset?

Z no

Gl ves

Official Form 106E/F

Schedule E/F; Creditors Who Have Unsecured Claims

Last 4 digits of accountinumber 9 _F DO _O-
When was thedebtincurrea? 92/06/2019

As of the date you file, the claim is: Check all that apply.

Oo Contingent
C) unliguidatea
oO Disputed

Type of NONPRIORITY unsecured claim:

ot Student loans

oO Obligations arising out.of a separation agreement or divorce that
you did not report as: priority claims

CI) pebts to pension or profit-sharing plans, and other similar debts

C) Other. Specify.
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 29 of 56

Debtor 1 Patricia Echemendia

 

First Name Middle Name Last Name.

Case number jifknown),

a NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4
444 FEDLOAN SERVICING Last4 digits of account number 9 FD O- ¢ 4,048.00
Nonprionty Creditor's Name
When was the debt incurred? 92/06/2019
P OQ. Box 60610 ° ones
Number Street .
i im ts: Check i u
HARRISBURG PA 17106 As of the date you'file, the claim is: Check all that apply
City State ZIP Code Q) Contingent
Q) unliquidated
Who incurred’ the debt? Check one. OQ Disputed
YW Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only . D student loans
At leastone of the debtors.and another O Obligations:arising out of a separation agreement or divorce that
O check if this claim is for a community debt you did not report as priority chains -
OO Debts to pension or profit-sharing plans. and other similar debts
Is the claim subject to offset? OG other. specity
wf Ne
0 Yes
An 0743 5
Citibank NA c/o Flynn Lavrar, Esq. Last4 digits of accountnumber 9 fo 3. 6,335. 7
Nonpriority Creditor's Name a
. . ;, When, the debt i rred? 04/26/2019
1133'S. University Drive, 2nd Floor nen wasee meee
Number Street
. As of the dat u file, the claim is: Check all that apply.
Plantation FL 33324 # of the:date:yau He, tne lane eee
oly State ZIP Code C) Contingent
/ C1 unliquidated
Who incurred the debt? Check one. O pisputed
Z Debtor 1 only
L] Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only O student loans
CJ at least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
O) Check if this-claim is fora community debt you did not report as priority olefins 7
1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to-offset? MW Ciher Specify Civil Claim#2019-009742CC23
6 No
Ol yes
oF s_ 6,500.00

Health Credit Services’
Nonpriority Creditors Name

1401 W Morehead ST

 

 

Number Street
Charlotte NG 28208
City State AIP Code

Who incurred the debt? Check one.

w Debtor 1 only

L) Debtor 2 only

O) bdebtor4 and Bebter 2 only

Ud] Atleast one of the debtors: and another

UO Check if this claim is for a community debt

Is the claim subject to affset?

wa No
OI yes

Official Form 10GE/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

Last 4 digits ofaccount number O 3 _3 _8
When was'the debt incurred? 08/01/2018

As of the date yau file, the claim ist Check all/that.apply.

O Contingent
O1 unliquidated
O1 Disputed

Type of NONPRIORITY unsecured claim:

Student loans:

im Obligations arising out of a separation agreement or divorce; that
You dic not report-as priority claims

O) Debts:to pension’or profit-sharing plans, and other similar debts

wi Other, Specify.

 

pageS_ of F_
Case 19-19954-RAM Doci_ Filed 07/26/19 Page 30 of 56

Debtor | Patricia Echemendia

 

First Name Middle Name Last Name

Case number (itsmawny,

ey NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4,5, and so forth. Total claim

a Progressive Leasing

 

Nonpriority Creditar’s: Name

 

 

256 Data Dr.

Number Street

Draper UT 84020
City State ZIP Code

Who incurred the debt? Check one

Yi Debtor 1 only

UO Debtor 2 only

Cl Debtor 1 and Debtor 2 only

U1 At least one of the débtors'and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

A No
QO) yes

 

 

Nonpriority Crediter's Name

 

Number Street

 

City State ZIP Code

Who. incurred the debt? Check one..

QO] Debtor 1 only

C) nettor 2 only

(] Debtor 4 and Debtor 2 only

LJ Atleast one of the debtors and another

0 Check if this claim is for a community debt

Is the claim subject to offset?

LJ No
UO Yes

 

Nonpnerity Creditor's. Name.

 

Number Street

 

Gity State ZIP'\Code

Who incurred the debt? Check:one.

CE) Deptor + only

O Debtor 2 only

CQ) Debtor 4 and Debtor 2 only

C1 Atleast onevof the debtors-and another

U Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
Cl) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

i;

Last 4 digits ofaccount number 9 7 7 4° 3g 985.00

When was the debt incurred? 03/01/2019

As of the date you file, the claim is: Check all that apply.

O Contingent
CI) unliquidated
QC) pisputed

Type of NONPRIORITY unsecured claim:

2 Student loans-

U1 Obligations atising out of a separation agreement or divorce that
you did notreport as priority‘claims

(I Debts to pension or profit-sharing plans, and other similar debts
W other. Specity_ Loan account

i iii iii NEC RES

 

Es eR

 

Last 4 digits of account number = $
When was the debt incurred?

As of the date you file, the claim is: Check.all that apply.

O Contingent |
CI Unliquidated
Ol disputed

Type of NONPRIORITY unsecured claim:

U1 Studentiloans

C] Obligations arising outof a separation: agreement or divarce that
you did not report as priority claims

U1 Debts to pension or profit-sharing plans, and other similar debts

Cl other, Specify

 

 

a imi ct

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim fs: Check all that apply-

O Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans.
O Obligations arising out of a separation agreement or divorce. that

you did not report as priority claims .
Cl] debts to\pension ar profit-sharing plans, and other similar debts
C) Other. Specify

 

page! of 9_
Debtor 1

Patricia

Case 19-19954-RAM Doci1 Filed 07/26/19 Page 31 of 56

Echemendia

Case number (ftnown),

 

First Name

Middle Name

Last Name

aa List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page:only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you fora debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

N/A

 

Name

 

Number

Street

 

 

City.

State

zip Coda

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number.

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

a,

7 State so

FIP Cde

 

Name

 

Number

Street

 

 

Cty

a

HIP Code

 

Name

 

Number

Street

 

 

(ity

Official Form, 106E/F

Siate

ZIP Code

On which entry in Part 1 or Part 2. did you list the original creditor?

Line of (Check one): GO) Parl: Creditors with Priority Unsecured Claims
CJ Part2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): U1 Part 4: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits.of account number

 

iiss isis a am Em epee se ese Sm EST

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 4: Creditors with Priority Unsecured Claims
(I) Part 2: Creditors with Nonpriority Unsecured

 

Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part Z.did you list the original creditor?

Line of (Check one): OU Part 4: Creditors with Priority Unsecured Claims
Q)) Part2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): CI Part 4: Creditors with Priority Unsecured Claims
QC] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one); U1 Part 4: Creditors with Priority Unsecured Claims

1 Part 2: Creditors with Nonpriarity Unsecured
Claims

Last4 digits ofaccount number

- ecm

On which entry (n Part 1 or Part 2 did you list the original creditor?

Line of (Check one); O Part 1: Creditors with Priority Unsecured Claims

CL] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits ofaccountnumber

Schedule E/F: Greditors Who Have Unsecured Claims pageS_ of 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 32 of 56

Debtor 1 Patricia Echemendia

First Name Middle Name Last Name

ron « ED the Amounts for Each Type of Unsecured Claim

Case number (ifkrown),

 

6, Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part4

Total claims
from Part 2

Official Form 106E/F

6a,

6c.

6d.

6e.

6f.

6h.

Gi.

Domestic support.obligations

_ Taxes:and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other, Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans.

, Obligations arising out of a separation agreement

or divorce that you did not report.as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add_all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through Gi.

6a.

6b.

6c.

6d.

6e.

6f.

6g,

6h.

i.

Gj.

 

 

 

 

 

 

Total claim
5 0,00
5 0.00
$ 0.09
+5 0,00
5 0.00
Total clairn
$ 6,382.00
, 0.00
5 0.00
+5 65,758.57
§ 72,140.57

 

 

 

Schedule E/F; Creditors Who Have Unsecured Claims

page_of 9
Case 19-19954-RAM Doci Filed 07/26/19 Page 33 of 56

Fill inthis information to identify your case:

Debtor Patricia Echemendia

First Nante Middle: Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States: Bankruptcy Court'for the: Southern District of Florida

Case number

(if known} CI Check if this isan
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible, If two married peaple are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known),

 

1, Do you have any executory contracts or unexpired leases?
Gd No. Check this. box and file this form with the court'with your other schedules. You have nothing else to report on this form.
U1 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/8).

2. List'separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet far more examples of éxecutory coritracts and
unexpired leases.

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1

Name

Number Street

City State ZIP Code
a2

Name

 

Number Street

 

   

 

 

 

 

City . nm State ZIP Code. a tm
2.3

Name

Number Street

City . State __ZIPCode smrvenent tt img coe
2,4

Name

 

Number Street

 

   

 

 

 

City State ZiPCode — mops npn . _
25

Name

Number Street

City, State ZIP Code

Official Form 106G Schedule :G: Executory Contracts and Unexpired Leases page 1of 1
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 34 of 56

Fill in this information to: identify your case:

Debtor 4 Patricia Echemendia

First Name Middle Name Last Name

Debtor 2 :
(Spouse,.if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

 

Case number
(Hf known),

 

C) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/18

Godebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate:as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1, Do you have any codabtors? (If you are filing a joint case, do not list either spouse as a codebtor.) |

LI No
Wi ves

2. Within the last 8: years, have you lived in a community property state or territory? (Community property states and territories indlude
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No. Goto line 3.
L] Yes. Did your spouse, former spouse, or legal equivalent live. with you at the time?
LI No

L) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP code

2. In Column 1, list all of your codebtors. Do not include your spouse asa codebtor if your spouse is filing with you. List the person
shown in line 2:again as:a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form {06E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

Coltimn 1: Your codebtor Collimn 2: The creditor to whom you owe the debt
Check all schedules that ‘apply:
3.4 as
Marlon Peraza CI Schedule D, line

Name

14350 Sw 156 St W& Schedule E/F, line 4.1

Number Street QO] Schedule G, line ‘
Miami FL 33177

‘City State _ ZIP Gods

LJ Schedule D, line

 

 

 

 

 

 

 

Name
OQ Schedule E/F, line
Number Street C1 Schedule G, line
Sty State ZIP Code .
3.3
2.3 LJ Schedule D, line
Name .
U Schedule E/F; line
Number Strest O Schedule G, line
City State ZIP Code.

Official Form 106H Schedule H: Your Codebtors page 1 of 1_
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 35 of 56

Fill in this information to identify your case:

Debtor 1 Patricia Echemendia

Firs| Name Middle Name Last Name

Debtor 2
(Spouse, iffiling) First. Name Middle’ Name

 

United States Bankruptey Court fer the: Southern District of Florida

Case number Check if this is:
(if Known)
CJ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106) MM y DD, YY

Schedule I: Your Income 12/15
Be as:complete and accurate as possible. If two married peopleare filing together (Debtor 1 and Debtor 2); both are equally responsible for
supplying correct information, If you are married and not filing jointly, and your spouse is living with you, include information about your spouse,

if you are separated and your spouse is not filing with you, do not include information about your spouse, If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write. your name and case number (if known). Answer every question.

ee Describe Employment

 

 

 

 

1. Fillin youremployment

 

 

 

 

 

 

 

information. Debtor 1 7 Debtor 2 or non-filing spouse
lf you have more than one job,
attach a separate page with
information about additional Employment status UO) Employed W Employed
employers, Wi Not employed CL) Not employed
Include part-time, seasonal, or
sel-employed work. oe
Occupation Driver
Occupation may include student
or homemaker, if it applies.
Employer's name Self-employed
Employer's address 414350 SW 156th St
Number Street Number Street
Miami FL 33177
City State ZIP Code Gity State ZIP Code
How long employed there? 1.5 Year

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form, If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

\f you or your non-filing spouse have more'than:one employer, combine the information for all employers for that person on the lines

below: If you need more-space, attach a separate. sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross. wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly. calculate what the monthly wage would be. 2. 5 0.00 $ 0.00
3. Estimate.and list monthly overtime pay. 3. tg + g
4. Calculate gross income, Add line 2 + line 3, 4] § 0,00 $ 0.00

 

 

 

 

 

Official Form 106) Schedule |: Your Income page
Case 19-19954-RAM Doci_ Filed 07/26/19 Page 36 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13, Do you expect an increase of decrease within the year after you file this form?

WJ No

 

 

 

Debtor 4 Patricia Echemendia Case number (ifinawn)
First Name Middle Natne LastName
For Debtor 1 For Debtor Zor
Copy line 4 Here vccsecscccesscecnsss sisssss svcseanestecseeeneanessnestereeuurannnrsenscenessoecunncces DA, $ 0,00 $ 0.00
5. Listiall payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 5.
5b. Mandatory contributions for retirement plans 5b. § $
5c, Voluntary contributions fer retirement plans 5c. = § $
5d, Required repayments of retirement fund loans Sd. $ $
5e. Insurance 5e. $ $
5f. Domestic support obligations Bf. $ $.
5g. Union dues bg. 4 $
5h. Other deductions. Specify; Sh. +S +s
6. Add the payroll deductions. Add lines 5a + 50+ 5c+5d+5e+5f+5g+5h. 6. § 0.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4, 7. $ 0.00_ $ 0,00
8, List all other income regularly received:
8a. Netincome from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business: showing gross
receipts, ordinary:and necessary business expenses, and the total § $ 1616.66
monthly net income, 8a. . .
8b, Interest:and dividends 8b. =§ $
8c, Family support payments that you, a non-filing spouse, ora dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce 5 $
settlement, and property settlement. 8c. :
8d, Unemployment compensation bd. = $ $
88. Social Security 8. § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you'receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance. Program) or housing subsidies.
Specify, Food stamps Bf oS 416.00 $
8g, Pension or retirement income &g. § $
8h. Other monthly income. Specify: 8h. FS +35
9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh; 9. | $ 416,00 $1,616.66
10. Galeulate monthly income. Add line 7 + line 9. $ 416,00 | + $ 1,616.66 $ 2,032.66
Add the éntties in line 10 for Debtor {and Debtor 2 or non-filing spouse. 10. ————___——- —— — SS
14, State all other fegular contributions to the expenses that you list in Schedule.J.
Include contributions from an unmartied partner, members of your household, your dependents, your roommates. and other
friends or relatives.
Do fot include any amounts already included in ines 2-10 or amounts that are not’available to pay expenses listed in Schedule J.
Specify’ 11. §
13. Add the amount in the last column of line 10 to the amount in line 11, The result is the combined monthly income. 9 032.66
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if applies 42. $_ a VEY,
Combined

monthly income

 

CI Yes. Explain:

 

 

Official Form 1061

Schedule |; Your Income

page 2

 

 

 
Case 19-19954-RAM Doci1

Filed 07/26/19 Page 37 of 56

 

 

 

 

 

 

 

 

Spouse Driving/Delivery
Profit Loss Net
Panda Solutions
dune 2019 §2400,00 Gas $100.00 $2200.00
Food $100.00
Uber
May 2019 $1800.00 Gas $400.00 $1300.00
TollS 100.00
Royal 3
April 2019 $2600.00 Food $300.00 $2300.00
Uber
March 2019 $1800.00 Gas $400.00 $1300.00
Toll $ 100.00
Uber
February 2019 $1800.00 Gas $400.00 $1300.00
Toll $ 100.00
Uber
January 2019 $1800.00 Gas $400.00 $1300.00
Toll S$ 100.00

 

 

 

 

Patricia Echemendia*

 

 
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 38 of 56

Fill in this information to identify your case:

Debtor 4 Patricia Echemendia be tt
“enn First Nama Middle Name Last Name Check if this is:

Debtor 2 QJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
Cl A supplement showing postpetition chapter 13
expenses as of the following date:

 

 

United States Bankruptcy Court forthe: Southern District of Florida

Case number —————
(lf known) MM. 7 DDS YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. If two married people are filing together, bath are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ERE veserine Your Household

1. Is this a joint case?

 

 

wi No. Go to line 2.,
L] Yes. Does Debtor 2 live in a separate household?

Q) No
OQ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Dovyou have dependents? LJ No .
Dependent’s relationship to Dependent’s Does dependent live
Do not jist Debtor 1 and w Yes. Fill out this information for Oebtor 1.or Debtor 2 age with you?
Debtor 2. each dependent... enees
Do not state the dependents’ Daughter 4 4 No
names. Yes
LJ No
LI Yes
Q] No
LI Yes
O No
O] Yes
O No
CJ Yes
3. Do your expenses include Wi No

expenses of people other than o
yourself and your dependents? Yes

(ay Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in.a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this isa stipplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance if you know the value of

   

such assistance and have included it on Schedule J: Your Income (Official Form 106l.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 300.00
any rent for the ground or lot. 4. ce

If not included in line.4:

4a. Realestate taxes 4a, $
4b. Property, homeowner's, or renter's insurance 4b. §
4c. Homme maintenance, repair, and upkeep expenses 4c. $
4c. ‘Homeowner's association or condominium dues 4d. $

Official Form 106 Schedule J: Your Expenses page 1
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 39 of 56

 

 

 

 

 

 

 

 

Debtor 1 Patricia Echemendia Case number (ifknawn)
Fist Name Middle Name Cast Name
Your expenses
meen i SFitiitaliloeeininmot
5, Additional mortgage payments for your residence, such as home equity loans 5. §
6 Utilities:
6a. Electricity, heat, natural gas ga, 120.00
6b. Water, sewer, garbage collection ab. = 50.00
6c. Telephone, cell phone, Internet, satellite, and cable services be. = 280.00
6d. Other. Specify: 6d, Gg.
7, Food and housekeeping supplies 7. $ 416.00
8, Childcare and children’s education costs 8. $ 500.00
9. Clothing, laundry, and dry cleaning 9. $ 50.00
40. Personal care products and services 10. §
41. Medical and dental expenses 1. §
42. Transportation. Include gas, maintenance, bus or train fare. $ 200.00
De not include. car payments.. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and hooks 13. §
14. Charitable contributions and religious donations 44.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a, Life insurance 1a, §
186. Health insurance ibb.  § 25.00
45¢: Vehicle insurance 1c, $ 85.00
45d, Other insurance. Specify: 15d. §
16. Taxes. Do not include taxes deducted from your payor included in lines 4 or 20,
Specify: is «3
47. Installmentor lease payments:
17a. Car payments for Vehicle 1 17a, §
17b, Carpayments for Vehicle 2 i7b.  §
17c. Other. Specify: we. 843
17d. Other. Specify: 17d, = §
18; Your payments of alimony, maintenance,.and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. §
49. Other payments you make ta:support others who do not live with you.
Specify: 19. §
20. Other real property expenses not included in lines.4 or 5 of this form or on Schedule.t; Your Income,
20a. (Mortgages an.other property 20a SB
20b. (Real estate taxes 20b, §,
206, Property, homeowner's, or renter's insurance 200. §.
200. Maintenance, repair, and upkeep expenses 20d. §
20e, Horieowner's association or condominium dues 20e,

Official Form 106U Schedule. J: Your Expenses page 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 40 of 56

 

 

Debtor 1 Patricia Echemendia Case number (known)
First Name Middle Name LastName
21. Other. Specify: 21. #$

 

gonna i

22. Calculate your monthly expenses.

 

22a, Add lines 4 through 21, 22a, | $ 2,026.00
22b, Copy line 22 (monthly expensés for Debtor 2), if any, from Official Form 106-2 22b. | $:
22c. Add line 22a and'22b. The result is your monthly expenses. 220. | $ 2,026.00
Le iim tiiininycemanenen vem wd
23, Calculate your monthly net income.
oy a 5 2,032.66
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. oO
23b. Copy your monthly expenses from line 22c above. 23. ug 2,026.00
23¢. Subtract your monthly expenses from your monthly income. 6.66
The result is your monthly net income. 23¢. $—__-s

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to-finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No,

Yes. Explain here:

Official Form 106J Schedule.J: Your Expenses page 3
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 41 of 56

Fill in this information to identify your case:

Debtor 1 Patricia - Echemendia

FirstName Middle Name Last Name

 

Debtor 2
(Spouse; iffiling) FirstName Middle Name Last Name:

 

United’ States Bankruptcy Gourt for the: Southern District of Florida

Case number
(lf Known)

 

L) Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 428

 

 

if two married people-are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18.U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

WZ No

Oo Yes, Name of person _ Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 419).

Under penalty of perjury, ( declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

X js/ Patricia Echemendia x
Signature of Debtor 1 Signature of Debtor 2
Date oxh«| hou Date
MMi DD 7 YYYY MM/ DD f YYYY

cecum sscomganmtn co et

 

Official Form 106Dec Declaration About.an Individual Debtor's Schedules
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 42 of 56

Fiil in this: information to identify your case:

Debtor 1 Patricia Echemendia

FirstName Middlé Name’ Last. Name

Debtor 2
(Spouse, If filirig). First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida.

Case number

(if known) QJ Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 12115

 

Be as complete and accurate as possible. If two married people.are filing together, both are equally responsible for supplying correct
information. If more-space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name.and case
number (if known). Answer every question.

Ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

“4 Married
(I Not married

2. During the last'3 years, have you lived anywhere other than where you live now?
CJ No

wi Yes, List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1; Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
C] same.as Debtor 4 (] same as‘Debtor 4
12321 SW 214 Ter From 06/01/2018 From
bo Street
Number Street Ts 06/04/2019 Number Stree To
Miami FL 33177
City State ZIP Code City State ZIP Code
| Same as Debtor 1 oO Same as Debtor 1
505 NW 5ta Ave. From 11/01/2016 From
Number Street Number Street
To 06/01/2018 To
Apt. 1415 —
Florida City FL 33034
Gity State ZIP Code City State ZIP Code

3.. Within the last 8 years, did you ever live with a spouse.or legal equivalent In a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

@ No

LI ‘Yes, Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ERE) evorain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 43 of 56

 

 

Debtor? Patricia Echemendia Gasenumiber oetenay

First Name Middle Name ‘Last Name

4, (Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the:'total amount of income you received from all jobs and all businesses, including ’part-time. activities,
If you are filing a joint case’ and you have income that you receive together, list it only once under Debtor 1.

C] No
I Yes. Fil in'the details.

 

Sources of income Gross Income Sources:of income Gross income
Check al) that apply, (before deductions and Check all thatapply. (before dedictions and
exclusions) exclusions)
From January 1 of current year until a anys commissions, s 0.00 a ages, commissions, 5
the date you filed for bankruptcy: og UP — — OnUSES, HPS
| Operating'a business QO Operating a business
: wi Wages, commissions O) Wages, commissions,
‘last.calendar year: i s : Af) ‘ :
For lastce ¥ bonuses, tips $ 22,885.00 bonuses, tips $
(January 1 to Devember 31. 2018 »O Operating a business CI Operating a business
For the calendar year before that: a Wages, sammissians, I Wages, commissions,
. . bonuses, tips 5 20 2410 00 bonuses, tips 5
(January 1 to December a1, 201 7 ) O) Operatinga business ~“————~—_ LE] Operating a business ,
¥

5. Did you receive any other income during this year or the two previous calendar years?
Include income: regardless of whether that income is taxable. Examples of other income:are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends, money collected ‘from lawsuits; royalties; and
garibling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed In line 4.
UI No
MI Yes, Fill in thedetails.

   

 
 
  

Leroy bla
Debtor 2

 

 

 

Sources of income Gress income from Sources of income Gross income from
Describe below, each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until g___— 2,912.00
the date you filed for bankruptcy: §
$ — $ _
For last calendar year: $
(January 1 to December 31,2018)
YYYY §

 

For the calendar year before that:
(January 1 to December 31.2019 )
yyy

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 44 of 56

Debtor 4 Patricia Echemendia Case number (ithnown)

First Name Middle Name Last Nama

 

 

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6, Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
(J No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an Individual primarily for a personal, family, or household purpose.”
During the:90 days before you filed for bankruptey, did you pay any creditor a total of $6,225* or more?

O No, Go to line 7.

QO) Yes: List below each creditor to-whomi you paid a total of $6,225* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic'support obligations, such as
child support and alitnony. Also, do not include payments to an attorney for this. bankruptcy case.

* Subject to adjustment on 4/01/16:and every 3 years ‘after that for cases filed onor after the date of adjustment.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts,
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go to line-7.
C) Yes. List. below each creditor to. whom you paid a total of $600 or more and the total amount you paid that

creditor, Do not include payments for domestic support obligations,.such as child support and
alimony: Also, do net include payments to an attorney for this bankruptey case,

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ C] Mortga
Creditors Name rigage
CL) Car
Number Street C) credit card

ia Loan repayment

 

O Suppliers or vendors

 

 

 

Shy Slate Zip Cade CL) Gther
5 $ | Mortgage
Oreditor's Name
O Gar
CI credit cara

 

Number Streel
UO) ian repayment

 

OQ Suppliers:or vendors

 

 

 

 

OC) other
City State ZIP Code
$ $. QO Mortgage
Creditors Name
Q Car
CD) creditcard

Number Street!
C1 Loan repayment

 

C) Suppliers or vendors
Cd other

 

City ‘State ZIP Goda

* siamese reer mimics ansniinndhm Pm m hh  R— —

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 4

Patricia

Case 19-19954-RAM Doci Filed 07/26/19 Page 45 of 56

Echemendia

 

First Nee

Middle Nate

Last Name

Case number (known),

or iil ayers ms RSM TR rome TT th

 

7 Within 4 year before you filed for bankruptcy, did you make-a payment on a. debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner-of 20% or more of their voting securities; and any managing
agent, including one for 4 business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
suchas child support and alimony.

Wf No

CI Yes. List all payments to:an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe ;
$ 5
Insidar's Name
Number Street
City State ZIP Code }
$ § i
insider's Name
Number “Street
City. State ZIP Cade

8, Within 7 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

WI No

CI] Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment,
panes am owe Include creditor's name__ _
5 |
insider's Name §
Number Street
ity State ZIP Code
$. $
‘Insider's Name
Nuniber Street
Gity State ZIP Code:

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page4
 

Case 19-19954-RAM Doci1 Filed 07/26/19 Page 46 of 56

Patricia

First Name

Debtor 1
Middle Neme

Last Name

Echemendia

Case number (if kaown)

Identify Legal Actions, Repossessions, and Foreclosures

9, Within 4 year before you filed for bankruptey, were you a party in any lawsuit, court action, or administrative proceeding?
List all Such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

Q) No
W Yes. Fill in the details.

Nature of the case

Case title Citibank NA

c/o Flynn LaVrar, Esq.

 

Gase number

2019-009742CC-23

Case title a

 

Case number

Civil Claim

Court oragency Status of the case

 

 

 

 

 

 

Miami Dade County Court A Pena

Court\Name Pending
QO On appeal

Number Street C) Concluded

City State ZIP Coda

Court Name QO Pending
Cl on appeal

Number Street CL] Conciuded

City State ZIP Code

40. Within’? year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied’?

Check all that apply and fill in the details below.

MW No. Goto line 11.
Cl Yes. Fill in the information below.

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

 

Creditor’s: Nama

 

Number Street

 

 

City State ZIP Code

Describe the property Date Value of the property
' $.

Explain'what happened

Q) Property was repossessed.

OC) Property was foreclosed.

L) Property was garnished.

C1 property was attached, seized, or levied.

Describe the property Date Value of the property

$

 

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

UOCd

Property was attached, seized, or levied.
Case 19-19954-RAM Doci_ Filed 07/26/19 Page 47 of 56

Debtor i Patricia Echemendia

Case number (ifknown)
First Name Middle Name Last'Narne

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

YW No

C) Yes. Fill iti the details.

 

 

 

 

 

Deseribe the action the creditor took Date action Amount
was taken
Greditor's Name “ow = ae
Number Street §
City Stale ZIP Code Last 4 digits. of account number: XXXX-

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No
C) Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with’a total value.of more than $600 per person?
WI No
C] Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts

 

 

 

 

 

Dates you gave Value
per person the gifts
- — —___ $
Personita Whom You 'Gave ihe ‘Gift
5
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total valueiof more than $600 Deseribe the gifts Dates you'gave Value
per person ven tuner no the gifts
} . $
Parson to Wham You Gave the Gift .
$

 

 

Number Street

 

City State ZIP Cade

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 48 of 56

Debtor 4 Patricia Echemendia Case number (itinawin)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Z No

U Yes. Fill inthe details for each gift or contribution.

Gifts. or contributions to charities Describe what you contributed Date'you — Value
that total more than $600 contributed

 

Gharity’s Name

 

 

Number Street

 

City State ZIP Cade

Es List Gertain Losses

 

15. Within 1 year before you filed for bankruptcy or'since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

w No

LI Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value-of property

how the loss occurred . | : cy ce _— loss lost
Include the amount that Insurance has paid. List pending insurance

claims on line 33 of Schedule AVB: Property:

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
\ you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

/  LINo
i Yes. Fillin the details.

 

 

 

 

i . Description and value of any property transferred Date paymentor Amount of payment
Fuentes Law Firm, P.A transfer was

Person Wha Was Paid , made

8900 Sw 107 Ave
' Number Street 07/19/2019 $ 950.00
Suite 210

§
Miami FL 33176
Gity State ZIP Code

Info@thefuenteslawfirm,com

Email or website address

 

 

Person Who Made the Payment..if Not You

— a a a NS SiN NRA AE mieten

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 7
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 49 of 56

Debtor 1 Patricia

Echemendia

 

First Name

Middle Name

 

Cricket Debt Counseling

 

Person Whe Was Paid

 

Number Street

 

 

i City State

ZIP Code

 

Email.or website address

 

Person Who Made the Payment, if Not You

Last Name

Case number (ifknown),

Description and value of any property transferred

Date payment or Amount of
transfer was made payment

07/19/2019 $ 24.00

 

_ 17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
| Do not include any payment.or transfer that you listed on line 16.

wf No.

CI) Yes. Fill in the details.

 

Person Who Was Paid!

 

i Number Street

 

 

City State

ZIP Code

Description and value of any property transferred

Date paymentor Amount of payment
transfer was
made

$

$

18 Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course:of your business or financial affairs?
Include both outright transfers and transfers made, as security (such as the granting of a security Interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

No
1 Yes. Fill in the details,

 

Person Who! Recelved Transfer

 

Number Street

 

 

 

 

 

 

City State ZIP Code
Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to-you

Official Form, 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Description and value of property
transferred

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

 

page 8
Case 19-19954-RAM Doci1_ Filed 07/26/19 Page 50 of 56

Debtor 4, Patricia Echemendia Case number (ifknown),

First Name Middle Name: LastName

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No

C) yes. Fillin the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
; closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

LJ No
A Yes. Fill in the details.

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred

Bank of America

Name of Financial Institution OOK 5 8 4 7 wi Checking 06/01/2019 5 0.00
P.O. Box 982238

 

 

 

 

 

 

Number Street CI savings

mi Money market
El Paso TX 79998 1 Brokerage
City State .ZIP Code oO Other

KXXX=_ ( Checking 5

Name of Financial Institution

U Savings
Number Street O Money market

QO Brokerage

79998 O other

 

City State ZIP Code

24. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wi No
(I Yes. Fill in the details.

 

 

 

 

 

 

Who else had aceess to it? Describe:the contents Deo yourstill
have it?
| [ No
Name of Financial Institution ihe O Yes
Number ‘Street Number Street
City State ZIP Code

 

City State  ZIP-CGode | ,

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 51 of 56

Debtor 1 Patricia Echemendia Gase number (itkaown)

First Name Middle Name Last Name

 

22, Have you stored property in a storage unit‘or place other than your home within 1 year before you filed for bankruptcy?
No
C] Yes. Fill in the detaits.

 

Who else'has or had access to it? Describe the contents. Do you still
| — — = . . have it?
j
j i
| Co
Name.of Storage Facility Name \ oO Yes
Number Street Number Street I

 

 

CityState ZIP Code

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hald in trust for someone,
No
Q) Yes. Fill in the details,

Where is the property? Describe the property Value

 

Owner's: Name §

 

Number Street

 

| Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

 

Wigelad r i Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

® Environmental Jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air: land, soil, surface water, groundwater, or other medium,
including statutes or regulations. controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as: defined under any environmental jaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it; including disposal sites,

" Hazardous material means anything an environmental law defines:as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term,

Report all notices, releases, and proceedings that you know about, regardless of when they occurred,

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

ZW no

CY Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit j
Number Street Number Street
City State ZIP Code:

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 52 of 56

Debtor 1 Patricia

Echemendia

 

First Name: Middle Name

25. Have you notified any governmental unit of any release of hazardous. material?

W No

CU Yes. Fill in the details.

Last Name

Governmental unit

 

Name of-site

Governmental unit

 

Number Street

Number Street

 

 

City State

ZIP.-Gode

City State ZIP Gode

Case number (tknawi)

Environmental law, if you know it Date of notice

26. Have'you been a party in.any judicial or. administrative proceeding under any environmental law? Include settlements and orders.

Wi No

C) Yes. Fill in the details.

Case title

 

 

 

Case number

oe Give Detalls: About Your Business or Connections to Any Business

Court oragency

 

Court Name

 

Number Street

 

City State ZIP Code

Nature.of the case

Status of the
case

Q) Pending
C] On appeal

CI concluded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
LU) Asole proprietor or self-employed ina trade, profession, or other activity, either full-time or part-time
( Amember of a limited liability company (LLC) or limited liability partnership (LLP)
C) A partner in a partnership
U) An officer, director, or managing executive of a corporation

Cl) An owner of at least 5% of the voting or equity securities of a corporation

Wl No. None of the above applies. Goto Part 12.

C) Yes. Check all that apply above and fill in the details. below for each business.

 

Business Name

 

Number Street

 

 

 

 

 

 

City State ZIP Code
Business Name

Number Street

City State ZIP Code

Official Form 107

Describe the nature of the business

Name of accountant or bookkeeper

Describe the nature of the business

Name of accountant or bookkeeper

Employer Identification number

_ Do not include Social Security number or ITIN.

» EIN: =

Dates business existed

HNO

From To

Employer Identification number
Do notinclude Social Security number or ITIN.

EIN:
Dates business existed
' From ‘To

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 53 of 56

Debtor 4 Patricia Echemendia Case number cirareawiy,
FirstName. Middle Name Last Neme

 

Employer Identification number
Do not-include Social Security number or ITIN.

Describe the nature,of the business

 

Business Name
| EIN: -

Name of accountant or bookkeeper Dates business existed

 

Number Street

 

. From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give.a financial statement to anyone about your business? Include:all financial
institutions, creditors, or other patties,

| WI No

| O Yes. Fill inthe details below.

Date issued

 

Name MM/ DD I'YYYY

 

Number Street

 

 

City State ZIP Code

pore 12: Sign Below

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

x /s/ Patricia Echemendia x
Signature of Debtor 1 Signature of Debtor 2
Date G | b or * Date.
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptey (Official Form 107)?
| LI No

w Yes

Did you pay or agree te pay someone who is not an attorney to help you filliout bankruptcy forms?

| Wf No

C] Yes. Name of person . Attach the. Bankruptcy Petition Preparer’s Notice,
Declaration; and Signature (Official Form\ 119).

Official Form 107 Statement-.of Financial Affairs for Individuals Filing for Bankruptey page 12
Case 19-19954-RAM Doci1 Filed 07/26/19 Page 54 of 56

Additional Pages

Debtor: Patricia Echemendia

Official Form 107
Statement of Financial Affairs for Individuals Filing for
Bankruptcy

Cont.

Part 1: Give Details About Your Marital Status and Where You Lived Before

2. During the last 3 years, have you lived anywhere other than where you live now?

535 Sw ‘ira. Ave. From: 08/01/2016
Homestead FL, 33030 To: 11/01/2076
Case 19-19954-RAM Doci Filed 07/26/19 Page 55 of 56

Fill in this information to identify your case:

Debtor 4 Patricia Echemendia

First Name Middle Name Last Name

Debtor 2
(Spouse, if filiig) First Name Middle Name Last'Name

 

United States Bankruptcy Court forthe: Southern District.of Florida

Case.number LY Check if this is an
(If Knawn) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

 

if you. are.an individual filing under chapter 7, you must fill cut this.form if:

@ creditors have claims secured by your property, or

@ you have leased personal property.and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date-set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the:ereditors and lessors you list on the form,
If two married people are filing together in a joint case, both are equally responsible for supplying correct Information.

Both debtors must sign andidate the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Greditors Who Have Secured Claims

 

1, Forany creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below,

Identify the creditor and the. property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's C) Surrender the property. QC No
name: N/A
(J Retain the property and redeem it. C] Yes

Descriptian:of
property
securing debt:

CI Retain the property and enter into a
Reaffirmation Agreement.

QC Retain the property and [explain];

 

= = <tr rrr ry ser

Creditor's CJ Surrender the property. CI No
name.
Cl Retain the property and redeem it. C] Yes
pene of Cl Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
CI Retain the property and [explainy:

 

Creditor’s CJ Surrender the property. ONo

name:
UO) Retain the property and redeem it, CJ Yes
Description of
property
securing debt:

L] Retain the property and enter into a
Reaffirmation Agreement,

U Retain the property and [explain]:

 

Creditor's OO) Surrender the property. ONo
name:
Cl Retain the property and redeem it. Ol Yes

Q] Retain the property and enter into a
Reaffirmation Agreement.

Q) Retain the property and [explain]:

 

Description of

property
securing debt:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-19954-RAM Doci_ Filed 07/26/19 Page 56.of 56

Debtar 4 Patricia

Echemendia

 

First Name

Middle Name

Casl Narie

ioe List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired feases are leases that are'still in effect; the lease period has not'yet
ended. You may assume an unexpired personal property lease if the trustee: does not assume It. 11 U.S.C. § 365(p)(2)-

Describe your unexpired personal property leases

Lessors name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor's name:

Description. of leased
property:

Lessors name:

Description of leased
property:

Lessors name:

Description of leased
property:

Lessors name:

Description of leased
property:

N/A

ea Sign Below

Case:number: (if knewn).

ipa me

iii ini

Will'the lease be assumed?

LI No
OD yes

LL] No
Cl Yes

LJ No
Ll Yes

O No
Ci Yes

LJ No
QO Yes

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt.and any
personal property that is subject to an unexpired lease.

X /s/ Patricia Echemendia

 

Signature of Debtor 1

Date oso) hous

MM/ DD 4 YY¥YY

Official Form 108

x

 

Signature of Debtor 2

Date

MM? OD ¥¥YY¥

Statement of Intention for Individuals Filing Under Chapter 7

page 2
